Citation Nr: 0311914	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-03 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an increased rating for internal derangement 
and chondromalacia of the right knee, currently rated as 10 
percent disabling.

Entitlement to an increased rating for osteoarthritis of the 
right knee, currently rated as 10 percent disabling.

Entitlement to an increased rating for asbestosis and 
restrictive lung disease, currently rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1988 to March 
1990.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal of an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which denied the veteran's 
claims for increased ratings for his service connected right 
knee and pulmonary disabilities.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In January 2002, the RO sent the veteran a letter in which it 
attempted to comply with the notification requirements of the 
VCAA and the implementing regulations.  Unfortunately, in 
this letter, the RO erroneously identified the veteran's 
service-connected pulmonary disability as emphysema, instead 
of asbestosis and restrictive lung disease.  In addition, it 
informed the veteran of the evidence needed to establish 
entitlement to service connection for right knee disability 
rather than what is required to establish entitlement to 
increased ratings for his service-connected right knee 
disorders.

The Board also notes that in a February 2001 statement, the 
veteran raised the issues of entitlement to service 
connection for chronic obstructive pulmonary disease and 
bronchitis.  The RO has not taken any action in response to 
these claims.  These claims must be resolved by the RO before 
the Board decides the claim for an increased rating for the 
veteran's service-connected pulmonary disability.

The Board further notes that the veteran was most recently 
provided a VA examination to determine the current degree of 
severity of his right knee disorders in February 2000.  The 
report of this examination is not adequate for rating 
purposes because it does not address all pertinent disability 
factors.  See 38 C.F.R. §§ 4.40, 4.45 (2002) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should send the veteran a 
letter informing him that medical 
evidence of a nexus between currently 
present chronic obstructive disease and 
bronchitis and his military service or 
showing that these disorders were caused 
or chronically worsened by his service-
connected asbestosis and restrictive lung 
disease is required to substantiate his 
claim for service connection for chronic 
obstructive pulmonary disease and 
bronchitis.  He should also be informed 
that medical evidence tending to show 
that he meets the criteria for higher 
ratings is required to substantiate his 
claims for increased ratings.  The RO 
should inform the veteran that he should 
submit any medical records, not already 
provided, pertaining to treatment or 
evaluation of him since his discharge 
from service for chronic obstructive 
pulmonary disease and/or bronchitis, or 
pertaining to treatment or evaluation of 
him for asbestosis, restrictive lung 
disease, and/or right knee disability 
from 1998 to the present.  The RO should 
also inform the veteran that he should 
attempt to obtain and submit a statement 
from a physician providing the nexus 
evidence described above.  In addition, 
the RO should inform the veteran that it 
will attempt to obtain any pertinent 
medical records if the veteran provides 
sufficient identifying information and 
any necessary authorization, and that it 
will afford the veteran appropriate VA 
examinations.  Finally, the RO should 
inform the veteran that any evidence and 
information submitted in response to the 
RO's letter must be received by the RO 
within one year of the date of the RO's 
letter.

2.  The RO should attempt to obtain any 
evidence identified by the veteran and 
then undertake any other development 
required under the VCAA and the 
implementing regulations, to include the 
following:

a)  The veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine 
the nature and extent of all 
impairment due to the veteran's 
service-connected right knee 
disability.  The claims folder must 
be made available to and be reviewed 
by the examiner.  

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

The examiner should provide an 
opinion concerning the degree of 
severity of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

b)  The veteran should also be 
provided an examination by a 
physician with appropriate expertise 
to determine the etiology of and the 
extent of impairment from any 
currently present bronchitis and 
chronic obstructive pulmonary 
disease, and the extent of 
impairment from the service-
connected asbestosis and restrictive 
lung disease.  The claims folder 
must be made available to and 
reviewed by the examiner.

All indicated studies, to include 
the pulmonary function tests 
required for rating purposes, must 
be performed.  To the extent 
possible, the examiner should 
distinguish the manifestations of 
the service-connected pulmonary 
disability from those of any non 
service-connected pulmonary 
disorders.

In addition, based upon the 
examination results and the claims 
folder review, the examiner should 
provide an opinion with respect to 
any currently present bronchitis and 
chronic obstructive pulmonary 
disease as to whether it is at least 
as likely as not that the disorders 
are etiologically related to the 
veteran's military service or were 
caused or chronically worsened by 
his service-connected asbestosis and 
restrictive lung disease.  The 
examiner should also provide an 
opinion concerning the impact of the 
service-connected pulmonary 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  Then, the RO should adjudicate the 
issues of entitlement to service 
connection for bronchitis and chronic 
obstructive pulmonary disease and inform 
the veteran of his appellate rights with 
respect to this decision.

4.  Then, the RO should readjudicate this 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.

By this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




